USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:
DATE FILED: 2/3200
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, ET AL.,

Petitioners, 19-CV-8026 (ALC)
-against- ORDER

FERREIRA CONSTRUCTION CO., INC.,

 

Respondent.

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
sixty (60) days.

SO ORDERED.

Dated: February 5, 2020 — - . ae
New York, New York / ( foe on
" / be fe ay —o

~ ANDREW L. CARTER, JR.
United States District Judge

 

 

 
